Citation Nr: 1616199	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active duty service from September 1973 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefit currently sought on appeal.

In July 2014, this matter was remanded for additional development to include obtaining a VA examination.


FINDING OF FACT

A bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's service treatment and personnel records as well as post-service VA treatment records and  private treatment records have been obtained.  Further, the Veteran indicated in February 2009 correspondence that she did not have any additional evidence to submit.  Thus, there does not appear to be any additional, outstanding evidence that has not been requested or obtained.  

Additionally, in connection with her claim, and pursuant to the July 2014 remand, the Veteran was afforded a VA examination in August 2014 to determine the nature and etiology of her bilateral knee disability, and an addendum opinion was obtained in February 2015.  Furthermore, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue decided herein as it is predicated on an interview with the Veteran; a complete review of the record, to include her service treatment records and non-VA treatment records; and physical examination with diagnostic testing.  The opinion considered all pertinent evidence of record, to include the Veteran's lay statements, and provided a complete rational supported by the evidence of record.  Furthermore, the opinion offered a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Finally, the Board finds that there was substantial compliance with the July 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the July 2014 remand directed the AOJ to schedule the Veteran for a VA examination to address the nature and etiology of her bilateral knee disability.  As noted above, the Veteran was afforded a VA examination in August 2014 addressing the nature and etiology of her bilateral knee disability.  Furthermore, in February 2015 an addendum opinion was obtained as her complete file was not available for review during the August 2014 examination.  Accordingly, the Board finds that there has been substantial compliance with the July 2014 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board decision.

II.  Analysis

The Veteran has contended that her bilateral knee condition is related to her active service, specifically all the "running, walking, and marching" she did in service.  See February 2010 Form 9.  The Veteran further stated that she has had knee pain since service.  Id.  The Veteran's service treatment records are silent for complaints of or treatment for her bilateral knees.  On June 1997 service retirement physical examination, clinical evaluation of her lower extremities was normal.  The earliest post-service evidence of a bilateral knee disability/arthritis is an August 2003 VA x-ray that shows bilateral knee degenerative joint disease.  The Veteran was seen prior to that in 2002 for bilateral knee pain.

In connection with her claim, the Veteran underwent a VA examination in August 2014.  During the examination, the Veteran reported that her bilateral knee problems started during service.  Physical examination was uneventful and the Veteran's bilateral knee arthritis was noted.  The examiner opined that it was less likely as not that the Veteran's current bilateral knee condition was caused by or related to her active service.  The examiner noted that his opinion was based on the current examination, an interview with the Veteran, and a review of the records.  The examiner indicated that the Veteran seemed competent and credible with regard to the information she reported during the examination.  However the examiner indicated that his opinion was based purely on factual findings and not on subjective evaluation of the Veteran's demeanor.  The examiner reiterated his findings in a February 2015 addendum opinion and reasoned that there was not one documentation in the Veteran's service treatment records that relates or describes any type of knee condition during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
 
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  In this regard, the Board places great probative weight on the August 2014 and February 2015 VA examiner's opinions that the Veteran's bilateral knee disability was not related to her service, to include any claimed in-service injury.  The Board finds that the August 2014 VA examination report clearly reflects consideration of the lay statements of record, including her contentions that her bilateral knee disability began in service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the VA examiner's opinions provided in August 2014 and February 2015.

Moreover, no medical evidence of record refutes the VA examiner's opinions.  In this regard, none of the Veteran's post-service treatment records, including her VA treatment records, suggest a etiological relationship between her current bilateral knee disability and her service.  In fact, an August 2002 treatment record from Beaufort Naval Hospital documents the Veteran's report that she has had not trauma to her knees.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's bilateral knee arthritis manifested to a degree of 10 percent within the one year following her discharge from active duty.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's bilateral knee disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.   

In this regard, the Veteran has stated on multiple occasions that she began to experience problems with her bilateral knees during service and that those problems have continued since service.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current bilateral knee disability are inconsistent with and contradicted by the other evidence of record.  For example, the Veteran was seen for multiple issues during service, however she not once reported any bilateral knee problems.  On her retirement physical examination, there was a notation with regards to a gynecological issue; however, it was also noted that there were no other complaints.  Moreover the post-service August 2002 Beaufort Naval Hospital treatment record noted the Veteran's report of bilateral knee/leg pain with an onset of three months prior (May 2002).  Further, as noted, she indicated during that visit that she has had no past trauma to her knees.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Consequently, the Board finds the Veteran's more recent statements concerning her knee symptom history are not credible.  They are outweighed by the contemporaneous statements made by the Veteran, both to the separation examiner and to her treatment provider, regarding her history of knee symptomatology.

Furthermore, while the Veteran contends that her bilateral knee disability is related to her service, the Board finds that her opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  However, the Board finds that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  His opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a bilateral knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


